Citation Nr: 0121197	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to August 20, 1997 for 
the assignment of a 30 percent disability rating for 
irritable bowel syndrome and gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
February 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1998 from the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a 30 percent rating for irritable 
bowel syndrome (IBS) and gastroesophageal reflux disease 
(GERD) effective August 20, 1997 and continued a 10 percent 
rating for these disorders prior to that date.


FINDINGS OF FACT

1.  The veteran filed an original claim for service 
connection for a "stomach condition" in May 1991, within 
one year of his discharge from active duty on February 25, 
1991.   

2.  The veteran appealed an October 1991 rating decision, 
which denied service connection for a stomach condition.  

3.  A June 1997 rating decision granted service connection 
for IBS and GERD, and assigned a 10 percent rating effective 
February 26, 1991.  The veteran filed a notice of 
disagreement with this rating in September 1997.

4.  While this claim was pending, a September 1998 rating 
decision granted a 30 percent evaluation for IBS and GERD, 
effective August 20 1997, and confirmed and continued a 10 
percent evaluation for these disorders prior to August 20, 
1997.

5.  In September 1998, the veteran filed a notice of 
disagreement with the effective date of the 30 percent rating 
and perfected his appeal in March 26.

6.  The evidence shows that prior to July 29, 1997, the 
veteran's gastrointestinal symptoms were consistent with 
moderate, frequent episodes of bowel disturbance with 
abdominal distress and also included symptoms consistent with 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, but with no significant impairment of health.  
The veteran's gastrointestinal symptoms were also notably 
well controlled with medication prior to July 29, 1997.  

7.  The medical evidence shows that on July 29, 1997, the 
veteran's gastrointestinal symptoms were described as 
progressive pyrosis in spite medication, with low grade 
dysphagia, frequent hiccups, infrequent nocturnal 
regurgitation and abdominal tenderness; the assessment was 
now gastrointestinal reflux disease, poorly controlled, thus 
showing an increase in disability. 


CONCLUSIONS OF LAW

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Entitlement to an effective date of July 29, 1997, for 
the assignment of the 30 percent disability rating for IBS 
and GERD is warranted. 38 U.S.C. § 4004(b) (1982), 38 
U.S.C.A. §§ 5110(a) and (b), 7104 (West 1991); 38 C.F.R. §§ 
3.400(o), 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

The veteran's original claim for service connection for a 
"stomach condition" was received by the RO on May 17, 1991.  
This claim was filed within one year of his discharge from 
active duty on February 25, 1991.  In a decision issued in 
October 1991, the RO denied entitlement to service connection 
for a "stomach condition" and provided notice of this 
denial on December 17, 1991.  The veteran timely appealed 
this decision to the Board in August 1992, and modified the 
claim to include a claim for IBS and a gastrointestinal 
disorder.

In a December 1995 decision, the Board remanded the issue of 
entitlement to service connection for a gastrointestinal 
disorder, including IBS, for further development.  
Thereafter, the RO granted service connection for IBS and 
GERD in a June 1997 rating decision and awarded a 10 percent 
rating for these disorders, effective from February 26, 1991.  
Notification of this decision was sent on June 25, 1997.  The 
veteran appealed the rating assigned.   

While the matter was pending, the RO, in a September 1998 
rating decision, granted a rating of 30 percent for IBS and 
GERD, effective August 20, 1997, and confirmed and continued 
the 10 percent rating prior to that date.  The RO also 
furnished a supplemental statement of the case in September 
1998 addressing the grant of a 30 percent rating for these 
disorders effective August 20, 1997.  In a September 1998 
notice of disagreement, the veteran withdrew his appeal for a 
rating in excess of 30 percent, and contested the effective 
date assigned for the 30 percent rating.  A statement of the 
case addressing the effective date issue was furnished on 
November 25, 1998, and the veteran perfected this appeal in 
March 1999.

Factual Background

The report of the veteran's August 1980 enlistment 
examination reflects a history of gastritis in 1980.  There 
were normal findings on clinical examination of the 
gastrointestinal (GI) system.  Service medical records reveal 
that the veteran was treated in April 1983 for neck and 
abdominal pain of one month's duration; examination revealed 
normal bowel sounds and no tenderness in abdomen.  The 
assessment was situational reaction.  In June 1984, he was 
treated for symptoms that included fever, nausea, diarrhea 
and dizziness, and the assessment was rule out pneumonia, 
intestinal virus.  A November 1984 periodic examination 
report notes a history of acute gastritis in June 1980, with 
no sequela.  In March 1987, he was treated for complaints of 
nausea, vomiting and diarrhea and was assessed with viral 
gastroenteritis.  A June 1988 treatment record notes that the 
veteran took Mylanta for GI distress associated with stress.  
A report of medical history of June 1989 in conjunction with 
an occupational exposure/submarine duty examination reflects 
a history of intermittent indigestion, gastritis in past, 
resolved.  The veteran was separated from service on February 
25, 1991.  

VA treatment records reveal several episodes of treatment for 
gastrointestinal problems in 1991.  In May 1991 the veteran 
was seen in urgent care for complaints of diarrhea, stomach 
cramps and heartburn (acid feeling) for several months.   A 
May 1991 barium swallow study report notes a clinical history 
of abdominal pain with watery diarrhea and nausea.  The study 
showed a prominent spleen with some displacement of left 
upper quadrant small bowel.  No intrinsic abnormality was 
present in the esophagus, stomach or small bowel.  In June 
1991, he was treated for complaints of right upper quadrant 
pain and diarrhea, improved some by Tagamet, with a sharp 
pain in this area for one hour after a meal.  The assessment 
was right upper quadrant pain, questionable gallstones.  A 
June 1991 radiology examination of the colon was interpreted 
as a normal air contrast barium enema examination.  An 
ultrasound of the abdomen to rule out gallstones revealed a 
probable gallbladder polyp and splenomegaly.  

The report of a June 1991 VA examination includes a history 
of change in bowel habits, with diarrhea and cramping, eight 
to ten months ago.  This had been treated by Imodium and 
Mylanta, and the veteran was now on Tagamet.  He stated that 
he still had diarrhea without medication.  A history of 
extensive work up at the VA medical center in Tucson was 
noted.  On clinical examination some tenderness was noted in 
the right upper quadrant, but the spleen did not appear large 
to palpation and was nontender.  Bowel sounds were normal.  
The impression included chronic stomach condition by history.  

VA treatment records reveal continued gastrointestinal 
problems in July and August 1991.  In July 1991, the veteran 
returned for follow up of his stomach problems.  He was noted 
to have not taken Tagamet the previous night and had diarrhea 
in the morning.  He was described as having diarrhea 
constantly with soft and watery stools if he did not take 
Tagamet.  On Tagamet the stools were normal and well formed.  
The assessment included abdominal pain and diarrhea, with 
symptoms resolved after Cimetidine, with some adjustments in 
dosage indicated to avoid drowsiness; splenomegaly, abnormal 
liver function tests of uncertain etiology and mild 
thrombocytopenia.  

In August 1991, he returned for triage follow up with 
continued findings of persistent diarrhea, nausea and 
abdominal pain, improved in the past with Cimetidine, and the 
abnormal liver function test results were again noted.  A 
follow up with hematology/oncology noted the veteran's 
gastrointestinal complaints, and determined that a GI 
consultation was needed to establish the etiology of the 
diarrhea.  The legible portion of the August 1991 GI 
consultation report notes complaints of abdominal pain and 
diarrhea, intermittent for many years and worsening over the 
past year, with pain in the right upper quadrant, occasional 
nausea and watery diarrhea.  Symptoms were noted to be 
relieved by Tagamet and Imodium, and pain was also relieved 
by antacids.  The veteran underwent sigmoidoscopy in August 
1991, with normal findings.  The pathology report indicates 
that there were no pathologic diagnoses on the sigmoid colon 
and rectal biopsies.  VA treatment records also reveal that 
he was seen for counseling regarding weight control in 
September 1991, with complaints of eating all day long.   

In November 1991, the veteran was seen with a history of 
chronic diarrhea for one year, with bowel movements twice a 
day and nocturnal awakenings once or twice a month.  The 
assessment included enlarged spleen and thrombocytopenia.  In 
December 1991 he was monitored by nutrition which noted a 
decrease in use of fried foods.  By February 1992, the 
diarrhea had improved and he needed 1 or 2 doses of 
Cimetidine a day to keep his gastrointestinal problems under 
control.  Otherwise, he was stable, with occasional right 
upper quadrant pain, which was no worse and not meal related.  
The assessment from February 1992 reveals that all workups 
were so far negative.

An April 1992 VA hematology/oncology follow-up report notes 
the veteran's complaints of more abdominal fullness, 
heartburn, acid reflux, etc. for 2 to 3 weeks.  The veteran's 
diarrhea was said to require 2 Tagamets per day and 
reportedly he had more gas.  Arrangements were made for the 
veteran to see the GI clinic the next day in view of his 
worsening symptoms.  

An April 1992 GI consultation report reflects a history of 
chronic diarrhea with extensive work up, and current 
complaints of gas pains for 3 to 4 days with marked increase 
in flatus.  Also noted were complaints of sour stomach, 
nausea without emesis, and occasional reflux into the 
oropharynx but not at night.  The veteran also complained 
about sharp, non-radiating epigastric pain, which had 
improved over the last few weeks.  He denied the use of 
alcohol, tobacco or drugs.  He denied changes in diet, and 
had good appetite and no weight loss.  He described bowel 
movements once or twice a day when on Tagamet, and 10 to 20 
bowel movements a day when off Tagamet.  An examination 
revealed the abdomen to be soft and nontender, with no 
hepatosplenomegaly and no masses noted.  The rectal area was 
heme negative, with no mass and normal tone.  The assessment 
was vague GI complaints with history of "chronic diarrhea" 
with negative workup, and questionable irritable bowel versus 
functional.  In May 1992 following stool collection and 
analysis, the impression was mild increase in fecal weight 
with normal fat absorption, assuming a 100-gram per day fat 
diet.  Overall symptoms were suggestive of functional 
syndrome (IBS).  

In a July 1992 GI follow-up report the veteran's one-year 
history of diarrhea, bloating and nausea was described as 
improved by Cimetidine.  He denied vomiting and shortness of 
breath but admitted some fatigue of recent onset and 
heartburn.  The episodes of diarrhea occurred when he missed 
his Cimetidine dosage, and occurred occasionally even when 
taking it.  He claimed he avoided certain foods such as fast 
food chicken or pizza that apparently aggravated his 
gastrointestinal condition.  He also experienced a sharp pain 
rated 5 out of 10 in severity, described as moving under his 
skin and occurring under the last rib on the right side.  His 
abdomen was soft and positive for bowel sounds, with no 
guarding, rebound or tenderness to palpation.  His weight was 
noted to have increased by 30 pounds in the last year.  The 
assessment was IBS versus acid disease (non ulcerated ulcer 
disease versus GERD.)  

Also in July 1992, the veteran was hospitalized in the urgent 
care center at Tuscon Medical Center for viral 
gastroenteritis with uncontrollable nausea and vomiting.  He 
was released the next day, following a course of treatment 
including IV rehydration and anti-emetics.  By August 1992 a 
follow-up at Tuscon revealed that he was fully recovered from 
the viral gastroenteritis, but was being monitored for some 
GI problems at the VA.  

In August 1992, he underwent an esophagogastroduodenoscopy 
for GERD, unresponsive to Tagamet, which revealed abnormal 
findings, including linear erosion and multiple subepithelial 
hemorrhages.  In a September 1992 VA hematology/oncology 
treatment record, he was noted to be essentially stable.  He 
had been switched to Oneprazole but felt that Tagamet was 
better with less diarrhea and abdominal pain.  An October 
1992 GI follow-up noted continued problems such as abdominal 
pain and diarrhea with normal autoimmune tests.  In November 
1992, the veteran was followed by R. Miller, D.O., for acid 
peptic disease, and was on Prilosec daily.  Noted at that 
time were complaints of alternating diarrhea, constipation 
and gas, and the diagnosis of irritable bowel syndrome was 
noted.  The veteran had been pain free in the epigastric 
region for 2 months, and it was decided to stop Prilosec and 
to make some dietary and lifestyle changes.  

A February 1993 treatment record also drafted by Dr. Miller 
reflects the veteran's complaints of heartburn sensation and, 
if he swallowed a large amount of food, a sensation of 
feeling as though food got caught before it entered the 
stomach.  The food would not come back up, but would hurt for 
up to 10 minutes after swallowing.  A history of severe acid 
peptic disease was also noted.  The veteran was currently off 
all medications.  The impression rendered included good 
description of esophageal spasm.  It was note that the 
veteran could have scarring from acid peptic disease, and an 
endoscopy was advised to rule out Barrett's esophagitis.  A 
February 1993 panendoscopy report from Tuscon Medical Center 
reflects findings of a normal endoscopy, nothing to correlate 
with the veteran's symptoms, certainly nothing that 
correlated with his esophageal symptoms.  No esophagitis, 
hiatal hernia or any other anomaly was seen.  

A June 1996 handwritten worksheet from a VA stomach 
examination notes a medical history of reflux, chronic 
diarrhea, gas and bloating.  Objective findings included the 
August 1992 diagnosis of erosive esophagitis.  The veteran 
was not anemic, nor did he report periodic vomiting or 
recurrent hematemesis or melena. There was an area of pain in 
the abdomen, with gas noted.  The diagnoses were functional 
bowel disease and gastroesophageal reflux disease.  In July 
1996, the veteran underwent an upper GI endoscopy and biopsy.  
The impressions included probable short segment Barretts; 
small hiatal hernia and mild abnormality of pyrotic opening; 
and duodenum with several mild mucosal streaks, no erosion or 
ulcer.  A July 1996 pathology report notes that there were 
changes consistent with reflux esophagitis, no pathologic 
change on small bowel biopsy, and no intestinal metaplasia.  

In July 1996, the veteran underwent an appendectomy for a 
perforated appendix.  Two weeks after surgery, K. Lorenz, 
D.O., noted that the veteran was progressing well and working 
two jobs.  The long history of frequent constipation 
alternating with diarrhea was noted and was reported to be 
associated with spicy food.  The diarrhea could last from 2 
hours to 2 days and the veteran could go up to 2 months 
without a problem.  He also complained of a feeling of food 
sticking in his mid chest after swallowing.  The diagnoses 
included IBS and esophagitis.  A follow up report from Dr. 
Lorentz in October 1996 notes that following the workup with 
the gastroenterologist at the VA, the final diagnoses were 
Barrett's esophagitis and IBS.  Since the appendectomy in 
July 1996, the veteran's stools were always loose to 
diarrhea.  He denied constipated stools and had 1 to 2 bowel 
movements per day.  He denied any abdominal pain, and 
complained of compulsive eating.  On examination he had 
normal bowel sounds.  The diagnoses included Barrett's 
esophagitis and irritable bowel syndrome.  A month later, he 
was seen by the same physician for an unrelated matter, with 
the abdomen noted to be to be soft and nontender, with normal 
bowel sounds.  

Treatment records from an unspecified medical center in 
September 1996 reveal continued complaints of intermittent 
diarrhea and heartburn.  The veteran was described as okay 
with a regular dose of H2 blocker.  An undated treatment 
record reports that GERD was a little better on Pepcid.  
Pyrosis occurred every 2 weeks regularly without epigastric 
pain or occasional dysphagia.  He also had 2 or 3 episodes of 
diarrhea per week.  He had gas and bloating, no constipation, 
and occasional mucus.  He had no weight loss, and his 
diarrhea was better on Pepsid.  The diagnoses included GERD 
and IBS.  

The report of a December 1996 VA examination reflects two 
distinctive gastrointestinal complaints.  The first complaint 
was associated with gastroesophageal reflux disease symptoms, 
which were described as beginning in the 1980s.  The 
gastroesophageal reflux symptoms were described as burning 
pain that radiated into the chest.  The symptoms would occur 
daily if the veteran did not take medication.  Currently he 
was using Pepcid, 20 mg a day, which controlled his heartburn 
very well, although he still had symptoms about once or twice 
a month.  He denied nausea, vomiting, hematemesis or 
dysphagia.  The veteran's second complaint was an underlying 
irritable bowel syndrome, with diarrhea predominance, first 
noted in 1990.  At times he would have marked diarrhea.  
Presently the symptoms were well controlled.  He would have 
an episode about four times a month.  Symptoms included 2 to 
3 loose stools per episode, gas bloat symptoms and abdominal 
pain, generally resolved with passage.  He had rare 
constipation.  He noted incomplete evacuation and occasional 
passage of mucus, but denied red blood per rectum and melena.  
He had no weight loss.  Physical examination revealed normal 
bowel sounds in his abdomen.  He had a soft abdomen, with 
minimal tenderness to the right upper quadrant, no 
appreciable hepatomegaly, and no abdominal masses.  Upon 
claims file review, the examiners concurred with the prior 
diagnosis of gastrointestinal reflux disease and irritable 
bowel syndrome with diarrhea predominance.  

In a January 1997 letter C. Sanner, M.D., reported that the 
veteran had been seen on January 24, 1997, with a 6 year 
history of 3 different gastrointestinal problems, including 
epigastric pain, chronic pyrosis and chronic abnormal liver 
functions.  The abdominal pain was described as localized 
toward the right upper quadrant with periodic extension 
through into the right CVA region occurring every 2 to 3 
weeks and lasting up to 1 to 2 days at a time.  The pyrosis 
was said to have occurred on up to a daily basis for the past 
6 years.  The pertinent past medical history included reflux 
esophagitis, abnormal liver functions and chronic abdominal 
pain.  Liver functions were noted to have been abnormal in 
around 1991, and a review of the various diagnostic tests 
performed over the years included a normal barium study in 
1991 and an EGD in 1992 which revealed mild erosive 
esophagitis and gastritis.  The assessment included 
cholelithiasis with chronic cholecystitis and chronic 
abnormal liver functions.

In February 1997, the veteran was admitted to Tuscon Medical 
Center to undergo laparoscopic cholecystectomy and liver 
biopsy.  He presented with recurrent biliary colic and 
evidence of gallstones on ultrasound and elevated bilirubin.  
His complaints also included pain in the right upper 
quadrant, which had been increasing in frequency, as well as 
increased pain associated with eating greasy chicken or 
pizza.  He underwent laparoscopic cholecystectomy and liver 
biopsy in the same month, and the pathology findings were 
chronic cholecystitis and nonspecific changes in the liver 
biopsy, including moderate fatty changes, mild portal 
fibrosis without bridging and minimal inflammation.  An April 
1997 post cholecystectomy follow-up letter by Dr. Sanner 
notes complaints of low energy and chronic weight gain and 
that the veteran's gastroesophageal reflux symptoms were 
generally well controlled with Pepcid.  

In a letter of August 7, 1997 Dr. Sanner related that he saw 
the veteran on follow-up on July 29, 1997.  The veteran was 
said to have experienced progressive pyrosis in spite of the 
use of Pepcid for the past one month.  There was also some 
vague and low-grade dysphagia and infrequent nocturnal 
regurgitation.  He also was said to experience frequent 
hiccups, which might be related to gastroesophageal reflux.  
There had also been some vague epigastric pressure type 
sensation, which  was different from pre-cholecystectomy 
pain.  An examination of the abdomen revealed mild tenderness 
in a patchy distribution consistent with adhesions.  The 
assessment included gastroesophageal reflux disease, poorly 
controlled.  The veteran's dosage of Pepcid was to be 
increased and he was to take Reglan if his symptoms continued 
with the increase in Pepcid.  

A letter dated on August 20, 1997 by Dr. Sanner states that 
the veteran had severe chronic reflux esophagitis, which had 
required intensive medical treatment and limitation of 
physical activity.  Dr. Sanner stated that he had treated the 
veteran for this problem since January 1997.  This letter is 
the letter cited by the RO as the basis for assigning an 
effective date of August 20, 1997 for a 30 percent evaluation 
for the veteran's gastrointestinal disability.

Also of record is an October 1997 letter from Dr. Sanner, 
which describes ongoing gastrointestinal problems including 
gastroesophageal disease with increased symptoms and 
diarrhea.  

At the veteran's November 1999 hearing before a hearing 
officer, his representative argued that the veteran had kept 
his claim open ever since he left active duty.  The veteran 
testified that his symptoms had more closely resembled the 
criteria for a 30 percent evaluation ever since his discharge 
from active duty in February 1991.  He testified that he 
suffered severe gastrointestinal symptoms for a long time, 
but indicated that it was not until he started seeing a 
civilian doctor that there was a record of the severity of 
his symptoms.  He testified that it was not until 1997 that 
symptoms such as difficulty swallowing and pyrosis were 
documented as being associated with his reflux disease.  He 
asserted that such symptoms were formally reported in January 
1997.  

Pertinent Regulations

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The law provides 
that the effective date for the award of VA disability 
compensation benefits is the day following separation from 
active service or date entitlement arose, if the claim is 
received within 1 year after separation from service; 
otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2)(i) (2000).

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  Applicable laws and regulations 
further set out that the effective date of an award of 
increased compensation may be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board notes that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase in 
disability precedes the claim.  See Harper v. Brown, 10 Vet. 
App. 125 (1997).

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating award 
is at issue, a practice known as "staged" ratings may apply.  
That is, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of staged ratings from original awards as 
contemplated by Fenderson has been recently upheld in a 
challenge of an effective date assigned for a staged rating.  
See Meeks v. West, 216 F. 3d 1363 (Fed Cir 2000).  In Meeks, 
the United States Court of Appeals for the Federal Circuit 
(Fed. Cir.) specifically found that the object of 38 U.S.C.A. 
§ 5110 is only to determine the date from which compensation 
is to be awarded, not to determine the rating or level of 
compensation that will apply from the time an award is deemed 
affective.  The date of award inquiry was found to have 
nothing to do with the amount of compensation to be received 
or the date from which a rating will apply.  Nothing in the 
plain language of the subsections of 38 U.S.C.A. § 5110 
suggests that a particular rating should apply retroactively 
without regard to the facts surrounding a claim and whether 
the evidence would support such an award.  

The United States Court of Appeals for the Federal Circuit 
(Fed. Cir.) has held in a line of cases concerning 
jurisdiction, that an NOD applies only to the element of the 
claim currently being decided (service connection), and 
necessarily cannot apply to "the logically down-stream 
element of compensation level."  Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997); see also Holland v. Gober, 10 
Vet. App. 433, 435 (1997) (per curiam).  Thus, a veteran is 
now required to file a separate notice of disagreement for 
each disputed element of a disability claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  Ratings under diagnostic codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.38 C.F.R. § 4.14 (2000).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. § 4.113 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2000).

Diagnostic Code 7319 pertains to irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) and provides a 10 
percent evaluation for a moderate disorder; frequent episodes 
of bowel disturbance with abdominal distress.  For a 30 
percent evaluation, it requires severe diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114(2000). 

The veteran's GERD is rated as analogous to hiatal hernia.  A 
30 percent rating for hiatal hernia is warranted where there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  The 10 percent rating is appropriate where the 
evidence shows two or more of the symptoms for the 30 percent 
evaluation of less severity. 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2000).

GERD could also rated as analogous to stricture of the 
esophagus under Code 7203 which provides a 30 percent 
evaluation for moderate stricture of the esophagus.  38 
C.F.R. § 4.114, DC 7203.  Where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2000).

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  In part, this 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran was notified by the RO of the 
relevant evidence of record, the applicable laws and 
regulations, the reasons for the effective date assigned and 
the evidence that would substantiate an earlier effective 
date.  Additionally, the veteran's private and VA medical 
records have been submitted or obtained, he and his 
representative have been afforded opportunity to present 
argument in support of his claim and have done so, and they 
presented argument and testimony at a personal hearing on the 
effective date issue at the RO.  Thus, the RO has satisfied 
the duty to notify and assist the veteran and he will not be 
prejudiced by the Board deciding his claim without returning 
the case to the RO for specific consideration of the new 
legislation.  Bernard v. Brown, 4 Vet. App. 384 (1993)




Analysis

Because the veteran timely disagreed with the rating 
initially assigned by the RO in June 1997 that decision never 
became "final and binding" on him concerning the 10 percent 
rating that was effective in February 1991.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103, See 
Holland, supra.  

The Board must therefore consider whether the evidence 
supports an earlier effective date for a 30 percent 
evaluation at any time back to February 1991, the date of 
initial entitlement to service connection.  See Meeks, supra.

The medical evidence from February 1991 to August 20, 1997 
reveals that July 29, 1997 is the earliest date that a 
worsening of symptoms is shown consistent with the criteria 
for a 30 percent evaluation.  This is according to the August 
7, 1997 letter by Dr. Sanner, which described an increase of 
symptoms shown on examination of July 29, 1997, including 
that pyrosis was no longer controlled by Pepcid.  At that 
time the assessment was GERD, "poorly controlled."  This is 
consistent with a 30 percent evaluation under either DC 7346 
or 7319.  

Prior to that time, the evidence shows that the 
gastrointestinal symptoms, while fluctuating somewhat from 
time to time in severity, overall remained controllable 
through medication.  The irritable bowel symptoms included 
diarrhea, described in the December 1996 VA examination as 
presently well controlled, with diarrhea that included 2 to 3 
loose stools, gas bloat and abdominal pain.  The diarrhea 
episodes were reported to occur only about four times a 
month, and constipation was rare.  The December 1996 
examination report provides the most recent findings of 
irritable bowel symptoms prior to July 29, 1997.  The bowel 
symptoms prior to July 29, 1997, were consistent with a 
moderate disorder with frequent episodes of bowel disturbance 
with abdominal distress, which are the criteria for a 10 
percent rating under DC 7319.  

Likewise, prior to July 29, 1997, the GERD-related symptoms 
were consistent with the 10 percent rating under DC 7346 in 
that the evidence prior to that date has shown two or more of 
the symptoms for the 30 percent evaluation under this 
diagnostic code, to include recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, but with less severity 
and with no significant impairment of health.  Going against 
a finding that the digestive problems produced significant 
impairment of health is the fact that the veteran, while 
suffering varying degrees of abdominal distress or pain, did 
not suffer from anemia or disturbances in nutrition 
consistent with a severe digestive system disorder.  To the 
contrary, the claims file reflects a long-term struggle with 
weight gain caused by overeating.  The GERD-related symptoms 
were described in the December 1996 VA examination report as 
burning pain that radiated into the chest area, but they were 
very well controlled by daily medication and only occurred 
twice a month.  Even as recently as April 1997, the veteran's 
reflux symptoms were described as "well controlled" with 
medication.  It was not until July 29, 1997 that the symptoms 
ceased to be controllable by medication and GERD was 
described as poorly controlled by Dr. Sanner's August 7, 1997 
letter.  
 
The Board has also considered whether an earlier effective 
date for the 30 percent evaluation may be warranted by 
application of the diagnostic code for stricture of the 
esophagus, Code 7203.  While the veteran has had some 
stricture-like symptoms, described as occurring upon 
swallowing large portions of food in February 1993 and as 
food sticking in mid chest after swallowing in June 1996, 
these specific symptoms were noted only twice.  To the extent 
that the symptom was related to food size, it could be 
avoided by a smaller portion.  Additionally, in December 
1996, the veteran's GERD reflux and heartburn symptoms were 
described as happening only twice a month.  To gain a better 
sense of "moderate" in the context of rating stricture, it 
should be noted that the next higher rating (50 percent) is 
for "severe" stricture that permits only the passage of 
liquids.  Thus, overall, the veteran's esophageal stricture 
type symptoms did not appear to be moderate and therefore did 
not warrant a 30 percent evaluation prior to July 29, 1997.  

The Board has considered whether other diagnostic codes for 
gastrointestinal disorders may be applicable in this matter, 
but the medical evidence has not shown the veteran's service 
connected GERD or IBS symptoms to more closely resemble the 
criteria under any additional diagnostic codes for digestive 
system disorders.  Finally, the Board has considered the 
provisions of 38 C.F.R. § 4.114 which permit elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation when there are two or more 
gastrointestinal system disorders that can not be separately 
rated, such as in this case.  A longitudinal review of the 
evidence, however, does not support an increase under this 
provision since the overall severity of the service-connected 
disorders in combination is not shown to have warranted a 30 
percent rating prior to July 29, 1997.  

Thus under the governing law and regulations, July 29, 1997, 
is the correct effective date for the 30 percent rating for 
the veteran's service-connected GERD and IBS disability.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of July 29, 1997, but no 
earlier, for the assignment of the 30 percent disability 
rating for service connected irritable bowel syndrome and 
gastroesophageal reflux disease is granted, subject to the 
regulations controlling monetary payments. 



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

